DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18-29 have been renumbered 19-30.
Examiners reminds the applicant that claims should have the correct status identifier associated with them (see MPEP 714(II)(C)). For instance, claim 8 of the instant application is labeled as Original while it should be labeled as Currently Amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 (respectively of copending Application No. 15846832(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the current application recite all the same limitations of claim 1 of the reference application, and claims 20-22 recite all the same limitations of claims 5-7 of the reference application (respectively).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-21, 24, 26-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is dependent upon itself, with claims 20, 21 and 24 being dependent on claim 19 and standing rejected as a result. Claim 26 is dependent upon itself, with claims 27-29 being dependent on .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation that “the inlet is located near the second roller”, but it is unclear whether “the inlet” refers to “an inlet for receiving the sheet of rubber stock" or and that the channel has “an inlet”. For purposes of examination, as the specification only refers to the inlet in regards to its relation to the channel ([026]), “the inlet” will be interpreted as only requiring to be a part of the channel.
	As claims 2-9 are in/directly dependent upon claim 1, they stand rejected for similar reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8-9, 23 and claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US5234647) in view of Salhofer (US3007207) and Benzing (US5030079).
	Regarding claim 1, Harada (Fig 1-2)) discloses an apparatus for forming a rubber strip from a sheet of rubber stock, the apparatus comprising:

a milltruder head (“member” (34)) and a rotatably mounted application roller adjacent the milltruder head (“rotating roll” (22)), and a channel (“arcuate compartment chamber” (50)) formed in the space between an inner surface of the milltruder head and an outer surface of the application roller
wherein said channel has an inlet (“inlet port” (50a)) and an outlet (“outlet port” (50b)) located adjacent a die (“die” (35)), and wherein as the rubber stock exits the die a continuous rubber strip is formed (“rubber sheet” (38)).
	While Harada does disclose the use of a warming up roller prior to feeding the rubber stock into the inlet (C5 L24-26), Harada does not explicitly disclose that the apparatus comprises a first and second heated rollers that are rotatably mounted and positionally fixed on the mounting frame, spaced apart from each other and aligned to each other in the vertical direction. However, the use of heated rollers is well known in the elastomeric arts, as shown by Salhofer. Salhofer teaches of a series of heated rollers (“rollers” (2-6)) that are vertically aligned and spaced apart from one another (Figure), where the temperature and rotation speed with one another is controlled (C1 L71-C2 L20). One benefit to the use of these multiple rollers is the ability to modify the shape of the material without degrading any desired physical property (C2 L70-C3 L6).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the rollers of Salhofer with Harada. One would have been motivated to do so to modify the shape of the material without degrading desired physical properties.
	In regards to the heated rollers being rotatably mounted and positionally fixed on the mounting frame, while modified Harada does not explicitly teach it, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application since it is well known in the 
	Regarding claim 5, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Salhofer teaches that the rollers are heated at different temperatures (C2 L11-20, Figure).
	Regarding claim 6, modified Harada teaches all limitations of claim 1 as set forth above. While modified Harada does not explicitly teach that the vertical axis of the apparatus is adjustable, it would have been obvious to one having ordinary skill at the earliest effective priority date of the instant application to make the apparatus adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art (see MPEP 2144.04(V)(D)). One would have been motivated to make the vertical axis of the apparatus adjustable for the purpose of being able to better arrange the apparatus with other pieces of equipment (including, but not limited to, by centering or aligning).
	Regarding claim 8, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Salhofer teaches that the rollers are rotated at different speeds (C1 L71-C2 L10, Figure).
	Regarding claim 9, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Salhofer teaches that the rollers later in the series of rollers (the ones that would be closer to the inlet) rotate at faster speeds compared to rollers earlier in the series (C1 L71-C2 L10, Figure)
	Regarding claim 23, modified Harada teaches all limitations of claim 1 as set forth above. While modified Harada does not explicitly teach towards or away from the application roller not being in vertical alignment with the first or second roller, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to rearrange the application roller to not be in vertical alignment with the first or second roller, as it has been held that a mere rearrangement of elements without modification to the operation of the device involves only routine skill in the art (see MPEP2144.04(VI)(C)).

a mounting frame (“side panel” (21A)) and an inlet (“inlet port” (50a)) for receiving the sheet of rubber stock;
a milltruder head (“member” (34)) and a rotatably mounted application roller adjacent the milltruder head (“rotating roll” (22)), and a channel (“arcuate compartment chamber” (50)) formed in the space between an inner surface of the milltruder head and an outer surface of the application roller
wherein said channel has an inlet (“inlet port” (50a)) and an outlet (“outlet port” (50b)) located adjacent a die (“die” (35)), and wherein as the rubber stock exits the die a continuous rubber strip is formed (“rubber sheet” (38)).
	While Harada does disclose the use of a warming up roller prior to feeding the rubber stock into the inlet (C5 L24-26), Harada does not explicitly disclose that the apparatus comprises a first and second heated rollers that are rotatably mounted and positionally fixed on the mounting frame, spaced apart from each other, aligned to each other in the vertical direction and rotate at different speeds. However, the use of heated rollers is well known in the elastomeric arts, as shown by Salhofer. Salhofer teaches of a series of heated rollers (“rollers” (2-6)) that are vertically aligned and spaced apart from one another (Figure), where the temperature and rotation speed with one another is controlled (C1 L71-C2 L20, Figure). One benefit to the use of these multiple rollers is the ability to modify the shape of the material without degrading any desired physical property (C2 L70-C3 L6).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the rollers of Salhofer with Harada. One would have been motivated to do so to modify the shape of the material without degrading desired physical properties.

	Regarding claim 27, modified Harada teaches all limitations of claim 26 as set forth above. While modified Harada does not explicitly teach towards or away from the application roller not being in vertical alignment with the first or second roller, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to rearrange the application roller to not be in vertical alignment with the first or second roller, as it has been held that a mere rearrangement of elements without modification to the operation of the device involves only routine skill in the art (see MPEP2144.04(VI)(C)).
	Regarding claim 28, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Salhofer teaches that the rollers later in the series of rollers (the ones that would be closer to the inlet) rotate at faster speeds compared to rollers earlier in the series (C1 L71-C2 L10, Figure)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US5234647), Salhofer (US3007207) and Benzing (US5030079) in view of Kuono (US20120152428).
	Regarding claim 2, modified Harada teaches all limitations of claim 1 as set forth above. While modified Harada does not explicitly teach that an upper end of the apparatus is mounted on a rail and capable of translating, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application as Kuono, which also teaches the use of an rubber strip forming apparatus (“extruder” (44), Fig 5), teaches that the apparatus can be mounted on its upper end  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US5234647), Salhofer (US3007207) and Benzing (US5030079) in view of Anderson (WO1994012328).
	Regarding claim 3, modified Harada teaches all limitations of claim 1 as set forth above. While Harada does teach that the shape of the rotating roll is not limited to a cylinder (C6 L34-38), Harada does not explicitly teach towards or away from the application roller being conical in shape. However, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application as Anderson, which also teaches an extruder apparatus, teaches that the application roller can have a cone shaped cross-sectional shape (Fig 9, “roller” (42) for the benefit of reducing shear applied to the material (p. 94 L14-19), as large amounts of shear can weaken the material (p.90 L4-7).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US5234647), Salhofer (US3007207) and Benzing (US5030079) in view of Akita (US10427335).
	Regarding claim 4, modified Harada teaches all limitations of claim 1 as set forth above. While Harada does teach that the shape of the rotating roll is not limited to a cylinder (C6 L34-38), Harada does not explicitly teach towards or away from the application roller comprising a first conical half and a second conical half separated by a central band. However, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application as Akita, which also teaches an apparatus for molding materials into different forms, teaches the use of an application roller (“roller” (340)) that comprises of two conical sides (“pair of truncated-cone-shaped-portions” 
	Regarding claim 7, modified Harada teaches all limitations of claim 4 as set forth above. Additionally, Harada teaches that the outer surface of the application roller further comprises a plurality of grooves (Fig 2b, “narrow grooves” (24)).

Claims 1, 24  and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuono (US20120152428) in view of Harada (US5234647), Salhofer (US3007207) and Benzing (US5030079) 
	Regarding claims 1 and 24, Kuono (Fig 3-5, 8-9) discloses an apparatus for forming a rubber component onto a rotatable drum (“tire support section” (40)):
a rubber strip forming apparatus ("extruder" (44), Fig 9); 
and a reinforcement applier apparatus for applying a reinforcement onto the rotatable drum ("cord supply device" (56), Fig 8).
	However, Kuono does not explicitly disclose that rubber strip forming apparatus includes:
a mounting frame;
a first and second heated roller rotatably mounted and positionally fixed on the mounting frame, wherein the first and second rollers are spaced apart from each other and are aligned with respect to each other in the vertical direction;
a milltruder head and a rotatably mounted application forming roller located adjacent the milltruder head,
and a channel formed in the space between an inner surface of the milltruder head and an outer surface of the application roller and an inner surface of the milltruder head;

and wherein as the rubber stock exits the die a continuous rubber strip is formed.
	Similarly to how Kuono deploys the use of a rubber strip forming apparatus (“extruder” (44)), Harada also teaches a rubber strip forming apparatus (“extruder” (21)). In particular, Harada teaches that the extruder comprises:
a mounting frame (“side panel” (21A)) and an inlet (“inlet port” (50a)) for receiving the sheet of rubber stock;
a milltruder head (“member” (34)) and a rotatably mounted application roller located adjacent the milltruder head (“rotating roll” (22)), and a channel (“arcuate compartment chamber” (50)) formed in the space between an inner surface of the milltruder head and an outer surface of the application roller,
wherein said channel has an inlet where a rubber stock is fed into (“inlet port” (50a)) and an outlet (“outlet port” (50b)) located adjacent a die (“die” (35)), and wherein as the rubber stock exits the die a continuous rubber strip is formed (“rubber sheet” (38)).
	One benefit of using Harada’s apparatus is the ability to control the shape and consistency of the strip extruded, allowing for a wider variety of strip laying patterns (C5 L68-C6 4) and therefore a wider variety of tires.
	It would have been obvious to one of ordinary skill in the art at earliest effective filing date of the instant application to use the roller die extrusion apparatus of Harada with Kuono. One would have been motivated to do so to produce a wider variety of tires.
	While Harada does teach the use of a warming up roller prior to feeding the rubber stock into the inlet (C5 L24-26), Harada does not explicitly teach that the apparatus comprises a first and second heated rollers that are rotatably mounted and positionally fixed on the mounting frame, spaced apart 
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the rollers of Salhofer with Harada. One would have been motivated to do so to modify the shape of the material without degrading desired physical properties.
	In regards to the heated rollers being rotatably mounted and positionally fixed on the mounting frame, while modified Kuono does not explicitly teach it, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application since it is well known in the art that the components need a supporting structure to position the components in space, as shown by Benzing, wherein a frame (“frame” (12)) is used to position the multiple rollers used in a rubber shaping apparatus (Fig 1-2).
	Regarding claims 26, Kuono (Fig 3-5, 8-9) discloses an apparatus for forming a rubber component, comprising:
a rubber strip forming apparatus ("extruder" (44), Fig 9); 
	However, Kuono does not explicitly disclose that rubber strip forming apparatus includes:
a mounting frame;
a first and second heated roller rotatably mounted and positionally fixed on the mounting frame, wherein the second roller rotates at a different speed than the first roller, wherein the first and second rollers are spaced apart from each other and are aligned with respect to each other in the vertical direction;

and a channel formed in the space between an inner surface of the milltruder head and an outer surface of the application roller and an inner surface of the milltruder head;
wherein said channel has an inlet where a rubber stock is fed into and an outlet, wherein the inlet is located near the second roller.
	Similarly to how Kuono deploys the use of a rubber strip forming apparatus (“extruder” (44)), Harada also teaches a rubber strip forming apparatus (“extruder” (21)). In particular, Harada teaches that the extruder comprises:
a mounting frame (“side panel” (21A)) and an inlet (“inlet port” (50a)) for receiving the sheet of rubber stock;
a milltruder head (“member” (34)) and a rotatably mounted application roller located adjacent the milltruder head (“rotating roll” (22)), and a channel (“arcuate compartment chamber” (50)) formed in the space between an inner surface of the milltruder head and an outer surface of the application roller,
wherein said channel has an inlet (“inlet port” (50a)) and an outlet (“outlet port” (50b)).
	One benefit of using Harada’s apparatus is the ability to control the shape and consistency of the strip extruded, allowing for a wider variety of strip laying patterns (C5 L68-C6 4) and therefore a wider variety of tires.
	It would have been obvious to one of ordinary skill in the art at earliest effective filing date of the instant application to use the roller die extrusion apparatus of Harada with Kuono. One would have been motivated to do so to produce a wider variety of tires.
	While Harada does teach the use of a warming up roller prior to feeding the rubber stock into the inlet (C5 L24-26), Harada does not explicitly teach that the apparatus comprises a first and second 
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the rollers of Salhofer with Harada. One would have been motivated to do so to modify the shape of the material without degrading desired physical properties.
	In regards to the heated rollers being rotatably mounted and positionally fixed on the mounting frame, while modified Kuono does not explicitly teach it, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application since it is well known in the art that the components need a supporting structure to position the components in space, as shown by Benzing, wherein a frame (“frame” (12)) is used to position the multiple rollers used in a rubber shaping apparatus (Fig 1-2).
	Regarding claim 27, modified Kuono teaches all limitations of claim 26 as set forth above. While modified Kuono does not explicitly teach towards or away from the application roller not being in vertical alignment with the first or second roller, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to rearrange the application roller to not be in vertical alignment with the first or second roller, as it has been held that a mere rearrangement of elements without modification to the operation of the device involves only routine skill in the art (see MPEP2144.04(VI)(C)).


Claims 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Benzing (US5030079) in view of Anderson (WO1994012328).
	Regarding claim 19, Benzing (Fig 3-4, 6 and 10) discloses a strip forming apparatus for use in tire manufacturing (“roller die extrusion apparatus” (10’)) comprising:
a mounting frame (“frame” (80));
a first (“calender roll” (94)) and second roller (“calender roll” (66), C4 L61-66 showing both calender rolls are made and operated similarly) rotatably mounted and positionally fixed on the mounting frame (see Figure 1 below), wherein the first and second rollers are spaced apart from each other and are aligned with respect to each other in the vertical direction (see Figure 1 above);
a rotatably mounted application roller (“rotating roller” (32’)) located adjacent a milltruder head ("nozzle portion" (26') and "die plate" (52')),
and a channel formed in the space between the milltruder head and an outer surface of the application roller and an inner surface of the milltruder head (see Figure 1 above);
wherein said channel has an inlet and an outlet, wherein the inlet is located near the second roller (see Figure 1 above), and the outlet is located adjacent a die (“die plate” (52), see Figure 1 below).

    PNG
    media_image1.png
    794
    784
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: Edited Fig 3 of Benzing showing relevant components)]	
	Examiner acknowledges that the rollers taught in Benzing are different from the rollers as shown in the figures of the instant application, however the current claim language is considered broad enough to include such an interpretation. 

	Regarding claim 20, modified Benzing teaches all limitations of claim 19 as set forth above. Additionally, Benzing teaches that the first and second rollers are heated (C4 L67-C5 L2).
	Regarding claim 21, modified Benzing teaches all limitations of claim 20 as set forth above. While modified Benzing does not explicitly teach that the second roller is heated to a different temperature than the first roller, Benzing does teach that one roll could be operated while the other is on standby nearby (C4 L61-66). In such a case, it would have been obvious for a person of ordinary skill to have the roller on standby (the first roller in the instant application) allowed to be cooled from operating temperature to room temperature and moved away from the application roller while the other roller (the second roller in the instant application) is heated to operation temperature, all to ensure a seamless transition between rollers during operation and prevent operational downtime.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the differently heated rolls of Benzing with modified Benzing. One would have been motivated to do so to avoid operational downtime.
	Regarding claim 22, modified Benzing teaches all limitations of claim 19 as set forth above. While modified Benzing does not explicitly teach that the second roller is rotated at a higher speed than the first roller, Benzing does teach that one roll could be operated while the other is put on standby (C4 L61-66) and that a roller can rotated by a controllable motor (C3 L46-50). In such a case, a person of ordinary skill in the art would likely have the roller being set on standby (the first roller in the instant 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the different rotational speeds of Benzing with modified Benzing. One would have been motivated to do so to avoid operational downtime.
	Regarding claim 25, modified Benzing teaches all limitations of claim 19 as set forth above. While Benzing does teach that the application roller is in vertical alignment with the first or second roller (Fig 3), Benzing does not explicitly teach away from the application roller not being in vertical alignment with the first or second roller, with the only requirement being that the first or second roller be “positioned downstream of the die plate and [have] a calender surface in close proximity to the surface of the roller” (C1 L40-42). As it has been held that a mere rearrangement of elements without modification to the operation of the device involves only routine skill in the art (see MPEP2144.04(VI)(C)), it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to rearrange the application roller to not be vertical alignment with the first or second roller.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Benzing (US5030079).
	Regarding claim 26, Benzing (Fig 3-4, 6 and 10) discloses a strip forming apparatus for use in tire manufacturing (“roller die extrusion apparatus” (10’)) comprising:
a mounting frame (“frame” (80));
a first (“calender roll” (94)) and second roller (“calender roll” (66), C4 L61-66 showing both calender rolls are made and operated similarly) rotatably mounted and positionally fixed on 
a rotatably mounted application roller (“rotating roller” (32’)) located adjacent a milltruder head ("nozzle portion" (26') and "die plate" (52')),
and a channel formed in the space between an outer surface of the application roller and an inner surface of the milltruder head (see Figure 1 above);
wherein said channel has an inlet and an outlet, wherein the inlet is located near the second roller (see Figure 1 above), and the outlet is located adjacent a die (“die plate” (52), see Figure 1 above).
	Examiner acknowledges that the rollers taught in Benzing are different from the rollers as shown in the figures of the instant application, however the current claim language is considered broad enough to include such an interpretation. 
	While Benzing does not explicitly teach that the second roller is rotated at a different speed than the first roller, Benzing does teach that one roll could be operated while the other is on standby (C4 L61-66) and that a roller can rotated by a controllable motor (C3 L46-50). In such a case, a person of ordinary skill in the art would likely have the roller on standby (the first roller in the instant application) slowed down to stopping from operational rotation speed and moved away from the application roller while the other roller (the second roller in the instant application) is sped up to operational rotation speed, all to ensure a seamless transition between rollers during operation and prevent operational downtime.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the different rotational speeds of Benzing with Benzing. One would have been motivated to do so to avoid operational downtime.

	Regarding claim 28, modified Benzing teaches all limitations of claim 26 as set forth above. While modified Benzing does not explicitly teach that the second roller is rotated at a higher speed than the first roller, Benzing does teach that one roll could be operated while the other is on standby (C4 L61-66) and that a roller can rotated by a controllable motor (C3 L46-50). In such a case, a person of ordinary skill in the art would likely have the roller on standby (the first roller in the instant application) slowed down from operational rotation speed to stopped and moved away from the application roller while the other roller (the second roller in the instant application) is sped up to operational rotation speed, all to ensure a seamless transition between rollers during operation and prevent operational downtime.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the different rotational speeds of Benzing with modified Benzing. One would have been motivated to do so to avoid operational downtime.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Benzing (US5030079) in view of Anderson (WO1994012328).
Regarding claim 29, modified Benzing teaches all limitations of claim 26 as set forth above. While Benzing does not explicitly teach towards or away from the application roller being conical in shape, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application as Anderson, which also teaches an extruder apparatus, teaches that the application roller can have a cone shaped cross-sectional shape (Fig 9, “roller” (42) for the benefit of reducing shear applied to the material (p. 94 L14-19), as large amounts of shear can weaken the material (p.90 L4-7).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Benzing (US5030079) in view of Akita (US10427335).
	Regarding claim 30, modified Benzing teaches all limitations of claim 26 as set forth above. While Benzing does not explicitly teach towards or away from the application roller comprising a first conical half and a second conical half separated by a central band, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application as Akita, which also teaches an apparatus for molding materials into different forms, teaches the use of an application roller (“roller” (340)) that comprises of two conical sides (“pair of truncated-cone-shaped-portions” (344)) joined together by a band (“small-diameter portion” (342)) for the benefit of forming a wider variety of shapes via the combination of the roller and the die, rather than based solely on the die, increasing the flexibility of the equipment.

Response to Arguments
Applicant's arguments filed 7 December 2020 have been fully considered but they are not persuasive.
Applicant argued that Benzing does not disclose a milltruder head and a die, as Benzing only shows a die plate (52). Examiner disagrees, noting that die plate (52) is acting both as a milltruder head (forms the channel between itself and the application roller) and a die (the rubber strip exits the extruder from it and is shaped) and that the current claim limitations does not exclude the possibility of a single component acting as both a milltruder head and a die.
	Applicant also argues that because further shaping of the rubber strip past the die occurs in Benzing by the finishing gap (54), die plate (52) does not count as a die. Examiner notes that the current claim limitations do not specify a final shaping point nor that the rubber strip cannot undergo further shaping upon exiting the die.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schanz (US2382177) teaches that a roller (“upper forming roller” (25) can have a configuration comprising of a plurality of grooves on either side of a central circumferential band (Fig 2) and controlling the roller temperatures to avoid overheating the extruded material (C3 L25-29). Rey (US20110232830) teaches that the speed between different rollers could be modified to create tension in the extruded material ([0031]). Goto (JP2011-224935) teaches the use of multiple heated rollers (“calender roll” (3, 4)) with the benefit of preventing rubber burn ([0008]).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749